Title: Isaac A. Coles to Thomas Jefferson, 21 March 1814
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dr Sir, Enniscorthy. 21st mar 1814
          I have at length been able to steal a few days from my duty in Staunton to spend with my frnds here, & since my arrival have been examining the Deer & find there are three [d] Does and a Buck that can very conveniently be spared. I have ordered a pen to be made in which they shall be fed, & in which it will hereafter be easy to secure them whenever it may be convenient for you
			 to send for them—If the waggon cld bring me a few small  Chub. I shld consider it a great favor—with
          sincere & respectful Attachmt—yrsI. A. Coles
        